Citation Nr: 1825153	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for cephalgia.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a skin disorder on the right hand.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has recharacterized the Veteran's claim for service connection for PTSD more broadly to an acquired psychiatric disability, to include PTSD, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability, diagnosed as degenerative disc disease (DDD) of the lumbar spine, posttraumatic residual degenerative joint disease (DJD) and osteoarthritis of the lumbar spine, and posttraumatic residual chronic thoracic myalgia concomitant with DJD of the thoracic spine is attributable to an in-service injury.

2.  The Veteran's cervical spine disability, diagnosed as posttraumatic residual DJD and spondylosis of the cervical and cervicothoracic regions, is attributable to an in-service injury.

3.  The Veteran's cephalgia is caused by his service-connected cervical spine disability.

4.  The Veteran's left knee disorder, diagnosed as posttraumatic residual well advanced DJD of the left knee, is attributable to an in-service injury.

5.  The Veteran's skin disorder on the right hand, diagnosed as residual chemical burn of the ventral surface of the right hand concomitant with accelerated osteoarthritic changes of the interphalangeal joints, is attributable to an in-service injury.

6.  The Veteran's right foot disorder, diagnosed as mesenchymal right plantar surface mass on the right foot, was incurred while on active duty.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a thoracolumbar spine disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for cephalgia as secondary to a service-connected cervical spine disability have been met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a skin disorder on the right hand have been met.  38 U.S.C. §§ 1110, 1131, 1154(a) 5107 (2017); 38 C.F.R. §§ 3.102, 3.303.

6.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right foot disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Thoracolumbar Spine Disability

During the appeal period, the Veteran was diagnosed with DDD of the lumbar spine, posttraumatic residual DJD and osteoarthritis of the lumbar spine, and posttraumatic residual chronic thoracic myalgia concomitant with DJD of the thoracic spine, as noted in a December 2010 VA spine examination report and February 2012 private consultation and examination report.  As a result, the element of a current disability has been met in this case.

At a February 2012 private consultation and examination, the Veteran reported involvement in a motor vehicle accident as a passenger aboard a bus while stationed in Germany during his period of active service.  He noted being thrown forward and striking his knees and upper thorax against the seat back in front of him, and he was treated by at the time of the accident for injuries to his knees and spine.  At a February 2012 private psychiatric evaluation, the Veteran further explained that while stationed in an isolated location in Germany he rode a bus two to three times weekly, involved in the accident when approaching Nuremberg on one occasion, and received medical treatment at an Army Hospital in Nuremberg for pain.  Review of service treatment records show the Veteran was treated in service for back pain, lasting two days, on October 16, 1975.  Review of service personnel records, to include DD Form 214, show the Veteran served in Germany from November 1974 to October 28, 1975.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

In December 2010 the Veteran was afforded a VA spine examination and medical opinion; however, the Board finds this opinion lacks probative value because is based on an inaccurate factual history.  Specifically, the VA examiner noted review of the claims file and rendered a negative nexus opinion but relied on her own conclusion that the Veteran had no history of injury.  In light of the finding above that the element of an in-service occurrence has been met in this case, the Board finds that the December 2010 VA examiner's opinion regarding the etiology of the Veteran's thoracolumbar spine disability was based on an inaccurate finding of fact thus lacks probative value.

Following the February 2012 private consultation and examination and accurate factual history of the Veteran's reported in-service injury, the private examiner concluded "it is more likely than not that the [rendered diagnoses are ] directly related and causally related to injuries sustained in the bus accident . . .[and] . . . more likely than not . . directly and causally related to [the Veteran's] military service."  There is no probative contrary medical opinion of record.  As a result, the Board finds the element of a nexus between the Veteran's thoracolumbar spine disability and his in-service injury has been met in this case.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a thoracolumbar spine disability on a direct basis.  See 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Cervical Spine Disability

During the appeal period, the Veteran was diagnosed with posttraumatic residual DJD and spondylosis of the cervical and cervicothoracic regions, as noted in the February 2012 private consultation and examination report.  As a result, the Board finds the element of a current disability has been met in this case. 

As noted above, the Veteran's in-service injury during the motor vehicle accident while stationed in Germany included complaints and treatment for the neck area, specifically the upper thorax.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Following the February 2012 private consultation and examination and accurate factual history of the Veteran's reported in-service injury, the private examiner concluded "it is more likely than not that the [rendered diagnosis] is directly and causally related to injuries sustained in the bus accident . . .[and] . . . more likely than not that [the] same is directly and causally related to [the Veteran's] military service."  There is no probative contrary medical opinion of record.  As a result, the Board finds the element of a nexus between the Veteran's cervical spine disability and his in-service injury has been met in this case.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a cervical spine disability on a direct basis.  See 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Cephalgia

Service connection for a cervical spine disability has been granted, as discussed above in this decision.  During the appeal period, the Veteran was diagnosed with cephalgia secondary to cervical spondylosis, as noted in the February 2012 private consultation and examination report.  For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for cephalgia as secondary to his service-connected cervical spine disability.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Left Knee Disorder

During the appeal period, the Veteran was diagnosed with posttraumatic residual well advanced DJD of the left knee, as noted in an August 2011 VA treatment record and the February 2012 private consultation and examination report.  As a result, the Board finds the element of a current disability has been met in this case.

As noted above, the Veteran's in-service injury during the motor vehicle accident while stationed in Germany included complaints and treatment for the knees.  Moreover, the Veteran reported at an August 2011 VA treatment session and at the February 2012 private consultation and examination to having left knee pain since the motor vehicle accident during service.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Following the February 2012 private consultation and examination and accurate factual history of the Veteran's reported in-service injury, the private examiner concluded "it is more likely than not that the [rendered diagnosis] is directly and causally related to injuries sustained in the bus accident . . .[and] . . . more likely than not that [the] same is directly and causally related to [the Veteran's] military service."  There is no probative contrary medical opinion of record.  As a result, the Board finds the element of a nexus between the Veteran's left knee disorder and his in-service injury has been met in this case.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a left knee disorder on a direct basis.  See 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Skin Disorder on the Right Hand

Prior to the appeal period, clinical findings at a November 2008 VA general medical examination revealed a rash on the Veteran's right hand, characterized as flakey white skin on palmar aspect.

During the appeal period since September 2010, the Veteran was diagnosed with residual chemical burn of the ventral surface of the right hand concomitant with accelerated osteoarthritic changes of the interphalangeal joints, as noted in the February 2012 private consultation and examination report.  As a result, the Board finds the element of a current disability has been met in this case.

At the February 2012 private consultation and examination, the Veteran reported in-service exposure to JP4 (jet propellant), gasoline, and diesel fuel while performing his duties, to include fueling aircraft and trucks.  On an occasion his right hand was exposed to jet fuel which burned the tissues and was treated with a variety of topical ointments.

The Veteran's testimony is competent as exposure to fuel is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's testimony is also credible given his duties as an oil pumper during his period of active service.  See 38 U.S.C. § 1154(a).  Review of service personnel records, to include DD Form 214, also indicates the Veteran served as a petroleum storage specialist and heavy vehicle driver.  Moreover, his lay statements regarding in-service exposure to environmental elements, including fuel were consistent throughout the course of the appeal.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Following the February 2012 private consultation and examination and accurate factual history of the Veteran's reported in-service occurrence, the private examiner concluded "it is more likely than not that the [rendered diagnosis] is directly and causally related to injury by JP4 and other fuel . . . [and] . . . more likely than not that [the] same is directly and causally related to [the Veteran's] military service."  There is no probative contrary medical opinion of record.  As a result, the Board finds the element of a nexus between the Veteran's skin disorder on the right hand and his in-service injury has been met in this case.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a skin disorder on the right hand on a direct basis.  See 38 U.S.C. §§ 1110, 1131, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303.

Right Foot Disorder

During the appeal period, the Veteran was diagnosed with mesenchymal right plantar surface mass on the right foot, as noted in the February 2012 private consultation and examination report.  As a result, the Board finds the element of a current disability has been met in this case.

At the February 2012 private consultation and examination, the Veteran reported in-service treatment for callous near the heel of his right foot.  Review of service treatment records show the Veteran was treated in service for sore right foot, callouses on the right foot, and callouses trimmed down in July 1975.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Following the February 2012 private consultation and examination and accurate factual history of the Veteran's reported in-service occurrence, the private examiner concluded "[d]diagnosis and treatment of [the rendered diagnosis] which clearly persists to the present during active duty should qualify same as service connected [and] [t]his is a permanent condition."  There is no probative contrary medical opinion of record.

After a review of the pertinent and probative evidence of record, the Board finds that the Veteran's right foot disorder, diagnosed as mesenchymal right plantar surface mass on the right foot, had its onset while he was on active duty, as it is documented in his service treatment records.  After resolving all reasonable doubt in favor of the Veteran, service connection is warranted for a right foot disorder.  See 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for a thoracolumbar spine disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for cephalgia is granted as secondary to service-connected cervical spine disability.

Service connection for a left knee disorder is granted.

Service connection for a skin disorder on the right hand is granted.

Service connection for a right foot disorder is granted.


REMAND

A remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See 38 C.F.R. §§ 3.303, 3.304 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At a February 2012 private psychiatric evaluation and in an April 2012 VA Form 27-0781 (Statement in Support of Claim for PTSD), the Veteran reported an in-service stressor during his period of active service while stationed in Germany.  As noted above, the Veteran's service personnel records, to include DD Form 214, document his foreign service in Germany from November 1974 to October 1975 during his period of active service.  Moreover, during the appeal period, an assessment of PTSD and Axis I diagnosis of major depressive disorder have been provided in the February 2012 private consultation and examination report and February 2012 private psychiatric evaluation report, respectively.  In light of such evidence, additional development is needed to determine the existence and etiology of any current psychiatric disability.  The February 2012 private examiner stated that he did not treat PTSD and that he would defer to a specialty practitioner's opinion regarding its etiology.  

The Board notes that VA implemented usage of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V), effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in June 2014, the DSM-5 is not for application in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disability, to include PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

The Veteran's reported in-service stressor events while stationed in Germany, as noted in the February 2012 private psychiatric evaluation report and April 2012 VA Form 27-0781 (Statement in Support of Claim for PTSD).

The examiner must first identify all currently diagnosed acquired psychiatric disability(ies), to include PTSD under the DSM-IV criteria (even if resolved since February 2012).  If major depressive disorder is not diagnosed, the examiner must address this prior diagnosis of record.

For each currently diagnosed psychiatric disorder, to include major depressive disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability began during active service or is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Then, the AOJ should review the record, to include the examination report and medical opinion, to ensure that the requested information was provided.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, consider all the evidence of record and readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


